Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 10/8/2021 has been entered.  Claims 31-52 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 31, 34, 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over US. Patent 6,275,173 to Wu in view of U.S. Publication 2010/0171704 to Senft.

Regarding claims 31 and 47, Wu teaches a multi-function controller (see Fig. 3B and 7A), comprising: 
a control element (see rotatable shaft 103), 
a support element (see board 108), 
light receiver and light emitter (see pair 109/110), and 
at least a first occluder (see patterns 103e, the holes are in between the occluders), 
the control element comprising a control element first surface, the support element comprising a support element first surface, the control element first surface facing the support element first surface (see how 103 sits on the board 108), 
the control element is rotatable relative to the support element about a first axis to at least a first rotational position and a second rotational position (see rotational 103), 
the plurality of light emitters and the plurality of light receivers are on the support element first surface (see 109 and 110 on board 108), 
the first occluder is on the control element first surface, a light emitting surface of the first light emitter facing a light receiving surface of the first light receiver (see how 103 sits on the board 108), 
the first light emitter, the first light receiver and the first occluder are configured and positioned such that: 

with the control element in the second rotational position and the first light emitter emitting light of the first brightness, the first light receiver receives a second percentage of the light emitted by the first light emitter, the second percentage of light different from the first percentage of light (see Fig. 7A and column 3, line 64 to column 4, line 19, when moved just a little bit, a different amount of light is received through the trapezoidal slit of Fig. 7B), 
with the control element in the first rotational position, no portion of the first occluder is between the first light emitter and the first light receiver, and with the control element in the second rotational position, at least a portion of the first occluder is between the first light emitter and the first light receiver (this is a possible arrangement, as is spinning the knob a little more where the hole is partially occluded).
Wu does not teach a plurality of light emitters, comprising at least a first light emitter and a second light emitter, a plurality of light receivers comprising at least a first light receiver and a second light receiver
a light emitting surface of the second light emitter facing a light receiving surface of the second light receiver, 
However, Senft teaches a plurality of light emitters, comprising at least a first light emitter and a second light emitter, a plurality of light receivers comprising at least a first light receiver and a second light receiver (see Fig. 5 LED 13 and PSID 23 and paragraph 59),
a light emitting surface of the second light emitter facing a light receiving surface of the second light receiver (see Fig. 5 LED 13 and PSED 23).



Regarding claim 36, Wu in view of Senft teaches a multi-function controller as recited in claim 31.  Senft teaches wherein: if the control element is in the second rotational position, the first light occluder substantially blocks light emitted by the first light emitter from reaching the first light receive (see Fig. 5 and paragraphs 61-65). 

Regarding claim 37, Wu in view of Senft teaches a multi-function controller as recited in claim 31.  Senft teaches wherein: the control element is movable along the first axis among at least first and second axial positions, and a sensor detects whether the control element is in the second axial position (see Fig. 5 and paragraphs 61-65). 

Regarding claim 38, Wu in view of Senft teaches a multi-function controller as recited in claim 31.  Senft teaches wherein: the controller comprises at least a first sensor, the control element is movable along the first axis among at least first and second axial positions, and the first sensor detects whether the control element is in the second axial position (see Fig. 5 and paragraphs 61-65). 

Regarding claim 39, Wu in view of Senft teaches a multi-function controller as recited in claim 31.  Senft teaches wherein: the multi-function controller further comprises a second sensor, the control element is movable along the first axis among at least first and second axial positions, and the second .  

Claims 40-52 are rejected under 35 U.S.C. 103 as being unpatentable over US. Patent 6,275,173 to Wu in view of U.S. Publication 2010/0171704 to Senft and U.S. Publication 2009/0084214 to Sakai.

Regarding claim 40, Wu in view of Senft teaches a multi-function controller as recited in claim 31.  Wu in view of Senft does not teach the multi-function controller further comprises at least a first magnet and at least a first sensor,
the control element is tiltable relative to the first axis among at least two tilt orientations, the control element tiltable relative to the first axis among at least two tilt orientations, 
one of the first magnet and the first sensor connected to the control element, the other of the first magnet and the first sensor not connected to the control element, 
the first sensor configured to detect a tilt orientation of the control element. 
However, Sakai teaches the multi-function controller further comprises at least a first magnet and at least a first sensor (see Fig 5 and paragraph 40)
the control element is tiltable relative to the first axis among at least two tilt orientations (see paragraph 33), the control element tiltable relative to the first axis among at least two tilt orientations (see paragraph 47), 
one of the first magnet and the first sensor connected to the control element, the other of the first magnet and the first sensor not connected to the control element (see Fig. 5 and paragraph 40), 
the first sensor configured to detect a tilt orientation of the control element (see paragraphs 48 and 49). 



Regarding claim 41, Wu in view of Senft and Sakai teaches a multi-function controller as recited in claim 40.  Sakai teaches wherein the first sensor is a three-dimensional Hall effect sensor (see paragraph 40 sensors 43A-43D). 

Regarding claim 42, Wu in view of Senft and Sakai teaches a multi-function controller as recited in claim 40.  Sakai teaches wherein: the first magnet is connected to the control element, and the first sensor is not connected to the control element (see Fig. 5 and paragraph 40 where the shaft/knob is the control element). 

Regarding claim 43, Wu in view of Senft and Sakai teaches a multi-function controller as recited in claim 42.  Sakai teaches wherein: the multi-function controller further comprises a housing, the control element is rotatable relative to the housing and tiltable relative to the housing, and the first sensor is connected to the housing (see Figs. 4 and 5 and paragraphs 47-49). 

Regarding claim 44, Wu in view of Senft and Sakai teaches a multi-function controller as recited in claim 40.  Sakai teaches wherein: the first magnet is not connected to the control element, and the first sensor is connected to the control element (see Fig. 5 and paragraph 40 where the base plate 22 is the control element). 



Regarding claim 46, Wu in view of Senft and Sakai teaches a multi-function controller as recited in claim 40.  Sakai teaches wherein: the control element is movable along the first axis among at least first and second axial positions, and the first sensor detects whether the control element is in the second axial position (see paragraphs 47-49). 

Regarding claim 48, Wu in view of Senft and Sakai teaches the method as recited in claim 47.  Wu teaches wherein said detecting a position of the control element comprises detecting a rotational position of the control element (see Fig. 7A and column 3, line 64 to column 4, line 19).

Regarding claim 49, Wu in view of Senft and Sakai teaches the method as recited in claim 47.  Sakai teaches wherein said detecting a position of the control element comprises detecting a tilt orientation of the control element (see paragraph 33).

Regarding claim 50, Wu in view of Senft and Sakai teaches the method as recited in claim 47.  Sakai teaches wherein said detecting a position of the control element comprises detecting a rotational position of the control element and detecting a tilt orientation of the control element (see paragraph 33).



Regarding claim 52, Wu in view of Senft and Sakai teaches the method as recited in claim 47.  Sakai teaches wherein the method further comprises pushing or pulling the control element (see paragraph 33).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over US. Patent 6,275,173 to Wu in view of U.S. Publication 2010/0171704 to Senft and U.S. Publication 2010/0200375 to Han.

Regarding claim 34, Wu in view of Senft teaches a multi-function controller as recited in claim 1.  Wu in view of Senft does not explicitly teach wherein: the multi-function controller further comprises a handle element, an icon cap and a plurality of gears, and the plurality of gears is configured such that rotation of the handle element relative to the first axis causes the control element to rotate and does not cause the icon cap to rotate. 
However, Han teaches wherein: the multi-function controller further comprises a handle element, an icon cap and a plurality of gears, and the plurality of gears is configured such that rotation of the handle element relative to the first axis causes the control element to rotate and does not cause the icon cap to rotate (see Figs. 3 and 4 and paragraphs 66-68 and 62-64 cap 350, handle 10, gears 320, 323, 325, 330). 
It would have been obvious to a person having ordinary skill in the art to combine the gears of Han with the shaft of Wu in view of Senft for the purpose of simply substituting one known turning mechanism for another for predictable results.


Allowable Subject Matter

Claims 32, 33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161. The examiner can normally be reached Monday - Thursday 8am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAP/

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625